McDONALD, Chief Justice.
This is a condemnation case in which the Upper Neches River Municipal Water Authority of Texas sought condemnation of 190 acres of land of A. M. Wylie. The Trial Court awarded the plaintiff the land, and awarded defendant $25,050 damages. From such award, plaintiff appealed, and caused transcript and statement of facts to be filed in the 5th Court of Civil Appeals at Dallas. The case was transferred to this court by our Supreme Court. Prior to the time of submission of such cause, plaintiff, appellant, filed motion in this court moving that such appeal be dismissed.
Motion is granted, and appeal dismissed.